Citation Nr: 9910969	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to restoration of a 10 percent rating for a 
bilateral foot disorder, to include pes planus.  

4.  Entitlement to an increased (compensable) rating for 
pinguecula of both eyes.  

5.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae.  

6.  Entitlement to an increased (compensable) rating for 
headaches.

7.  Entitlement to an increased (compensable) rating for 
sinusitis.  

8.  Entitlement to an increased (compensable) rating for a 
hiatal hernia.  

9.  Entitlement to an increased (compensable) rating for 
benign prostatic hypertrophy.  

10.  Entitlement to an increased (compensable) rating for 
residuals of right shoulder trauma.

11.  Entitlement to an increased (compensable) rating for a 
left shoulder disorder.  

12.  Entitlement to an increased (compensable) rating for a 
bilateral thumb sprain.  

13.  Entitlement to an increased (compensable) rating for a 
left wrist disorder.  

14.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

15.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  

16.  Entitlement to an increased (compensable) rating for a 
right ankle disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from October 1975 to 
October 1995.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal, with respect to claims of service 
connection for a neck and back disorders, arises from a May 
1996 rating decision, in which the RO denied the veteran's 
claims as to those issues.  The veteran filed an NOD in April 
1997, and the RO issued an SOC the following month.  A 
substantive appeal was filed in June 1997.  

The present appeal, with respect to the veteran's increased 
rating and restoration claims, arises from a July 1998 rating 
decision, in which the RO increased the veteran's disability 
rating for left and right knee disorders to 10 percent, 
effective from April 1997; reduced the veteran's bilateral 
foot disorder from 10 percent to a noncompensable rating, 
effective from August 1997; and denied an increased 
(compensable) rating for the remaining service-connected 
disabilities.  The veteran filed an NOD in September 1998, 
and the RO issued an SOC in December 1998.  A substantive 
appeal was filed in February 1999.  

In March 1999, the veteran testified before the undersigned 
Member of the Board, during a Video Conference hearing.  





REMAND

A brief review of the veteran's claims file reflects, in 
particular, that, in September 1998, the veteran submitted a 
VA Form 21-4138 (Statement in Support of Claim) to the RO, in 
which he reported that he had been receiving treatment for 
his physical disorders at the VA Medical Center (VAMC) in 
Durham, NC.  He reported, in addition, that his most recent 
medical treatment records from that facility had not been 
considered in determining his disability ratings.  The 
veteran also reported that an MRI (magnetic resonance 
imaging) of his back had been undertaken at Womack Army 
Medical Center.  The record indicates that the RO attempted 
to secure both the additional treatment records from the VAMC 
Durham and the MRI report from Womack Army Medical Center, 
but was informed by each facility that the records and MRI 
report had been transferred to the VAMC in Fayetteville, NC.  
At present, neither the records nor the report have been 
incorporated into the claims file.  

In addition, the Board notes that the veteran retired from 
the military after 20 years of active military service.  A 
review of his service medical records does not reflect a 
separation or retirement medical examination report.  While 
the veteran was afforded a VA examination in March 1996, six 
months following his separation, we believe, given his 
complaints of chronic back pain in service, that an attempt 
should be made to locate his separation medical examination 
report, so that any complaints or findings with respect to 
his physical condition at the time of retirement from active 
service can be ascertained.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (known previously as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) has stated that, "[p]art of 
the Secretary's obligation is to review a complete record."  
See Baker v. West, 11 Vet.App. 163, 169 (1998).  In so 
ordering that additional records be obtained, the Board 
believes a review of these documents will allow for a more 
informed decision with respect to the veteran's claims on 
appeal.  



Furthermore, we observe that, on his February 1999 VA Form 9 
(Appeal to Board of Veterans' Appeals), filed with respect to 
multiple increased rating and restoration claims, the veteran 
checked that he did not wish a hearing before the Board.  
During his March 1999 Video Conference hearing before the 
undersigned on the issues of service connection for neck and 
back disorders, the veteran stated that he did wish to 
testify as to the increased rating and restoration claims.  
At the time, his February 1999 Form 9 had not yet been 
incorporated into his claims file, nor had the additional 
issues addressed therein been certified to the Board, so 
testimony was not taken as to these issues.  Subsequent to 
the Video Conference hearing, the RO did certify the 
additional issues to the Board.

Since this case must be remanded for the additional 
development noted above, the veteran's apparent rescission of 
his earlier rejection of a hearing before the Board, as to 
the additional issues, should be clarified, due to the fact 
that failure to afford a veteran a hearing before the Board, 
when requested, may be a basis for vacating a Board decision 
on the grounds of denial of due process under 38 C.F.R. § 
20.904(a)(3) (1998).  See 38 C.F.R. § 19.9 (1998).

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred, and the 
veteran's multiple issue appeal is REMANDED to the RO for the 
following action:  


1.  The RO should obtain the names and 
addresses of all medical care providers (VA or 
non-VA), if any, who have treated the veteran 
for any of his multiple claimed disorders since 
his retirement from active service.  The RO 
should request that the veteran furnish signed 
authorizations for release to the VA of private 
medical records in connection with each non-VA 
source identified.  The RO should attempt to 
obtain any such private treatment records, and 
any additional VA medical records not already 
on file, which may exist, in particular those 
records from the VAMC in Fayetteville noted in 
this decision, and incorporate them into the 
claims folder.  The RO should also attempt to 
obtain the report of the veteran's separation 
or retirement medical examination report, and 
incorporate it into the claims file.  

2.  The RO should contact the veteran and ask 
him to clarify whether he still desires to 
appear at a Video Conference hearing, or any 
other kind of personal hearing, at the RO.  If 
both answers are in the affirmative, a hearing 
should be scheduled, and the veteran and his 
representative should be notified of the date 
and time of such hearing in accordance with 38 
C.F.R. §§ 19.76; 20.704(b).  

3.  Upon completion of the above, the RO should 
take whatever additional action is necessary to 
accord the veteran due process of law and, in 
the event the decision in the claim remains 
adverse, provide a Supplemental SOC and prepare 
the appeal for transfer to the Board.  
Thereafter, the case should be returned to the 
Board for further appellate review.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

